Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered *1052May 11, 1992, convicting defendant upon his plea of guilty of the crime of robbery in the first degree.
Defendant’s only contention on this appeal is that his sentence of 3 to 9 years’ imprisonment is harsh and excessive. Defendant was permitted to plead guilty to one count of robbery in the first degree in full satisfaction of a three-count indictment. In addition, defendant pleaded guilty knowing that he would receive the sentence imposed by County Court. Finally, given that defendant received less than the harshest possible sentence, we find that neither his youth nor his difficulties with drug and alcohol abuse justify reduction of the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.